Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-6, 8, and 11 are cancelled.  Claim 15 is new.  Claims 7, 9, 10 and 12-15 are pending and under examination. 

Priority
The instant application claims priority from Japanese application JP2017-090694 filed on 04/28/2017.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 was filed after the mailing date of the non-final rejection on 09/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

New Rejection – As Necessitated by New Claim
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 (new claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the substrate or the cover material" in the claim without a prior recitation of “a substrate” or “a cover material”.  These are not necessarily synonymous with release liner, which is a liner that is able to be released/removed from the layers.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the examiner will read this claim as the layers are formed at a distance on the one sheet of release liner (the structure further introduced).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Maintained Rejections 
Claims 7, 9, 10 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tang US 2011/0182949.
Tang teaches a transdermal drug delivery device comprising a backing film, a first adhesive layer comprising a solid dispersion, said dispersion comprising a first adhesive, a first therapeutic agent in amorphous form and a first combination of polymeric stabilizing and dispersing agent comprising a hydrogen bond forming functional group, and a protective release liner (claim 1 of Tang).  Tang also teaches figure 2, which includes a backing layer, a drug reservoir layer laminated onto skin contact layer and a protective release liner. Tang provides that “to form the four-layer laminate, the available sides of the skin contact adhesive layer and drug reservoir layer are laminated together” (paragraph 90).  Tang provides for patches, which are in sheet form (paragraph 90).  Table 2, example 14 provides for a composition with drug, 
Therefore, one of ordinary skill in the art at the time of instant filing would have included a skin adhesion layer laminated to the drug-containing adhesive layer of Tang as Tang provides for this type of form and would have adjusted amounts of polymer to include over 50% wt of the polymer to be polyvinylpyrrolidone as it has recognized ability as a cohesion agent and a stabilizer (see MPEP 2144.05).  

Claims 7, 9, 10 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amano US 20120058175 and Tang US 2008/0226698  as evidenced by Jadhav et al (Asian Journal of Pharmaceutics, 2009, volume 3, Glass transition temperatures, pages 82-89).
Amano teaches a transdermal preparation for release of basic drug from a preparation (abstract).  Amano teaches making a transdermal preparation by laminating the drug reservoir layer with the skin adhesion layer (paragraph 34).  Amano teaches “the transdermal preparation 
Amano does not teach amorphous drugs.  
Tang provides for a transdermal delivery device with a layer having drug in amorphous form (abstract).  Tang provides for a large number of drugs (paragraph 63).  Thus, amorphous drugs are suitable for transdermal drug delivery in teachings of the prior art. 
 Therefore, one of ordinary skill in the art at the time of instant filing would have included a skin adhesion layer laminated to the drug-containing adhesive layer of Amano as Amano provides for this type of form and would have adjusted amounts of polymer to include over 50% wt of the polymer to be polyvinylpyrrolidone (water soluble polymer) as it has recognized ability as a cohesion agent and a stabilizer (see MPEP 2144.05).  One of ordinary skill in the art would have utilized amorphous drugs in the transdermal formulation of Jackson as .  

Claims 7, 9, 10 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jackson US 2008/0305155 and Tang US 2008/0226698 as evidenced by Jadhav et al (Asian Journal of Pharmaceutics, 2009, volume 3, Glass transition temperatures, pages 82-89).
Jackson teaches transdermal systems containing multilayer adhesive matrices to modify drug delivery (title and abstract).  Jackson teaches a transdermal dosage unit with a backing layer, a first polymeric matrix having dispersed drug, and a second polymeric adhesive matrix with dispersed drug and a release liner (abstract and paragraphs 5-9).  Jackson teaches useful acrylic polymers for adhesives including homopolymers, copolymers, terpolymers and the like of acrylic acids (paragraph 33, allows for homopolymers of acrylic acid, logP of 0.35).  Jackson teaches various drugs for the compositions (paragraphs 45-67).  Jackson teaches separate adhesive blends for each layer and drugs being suspended or dissolved (paragraph 76).  Examples like example 13 provides for an anchor layer matrix with drug (estradiol hemihydrate, melting point of 173-179 degrees C) laminated to a skin contact layer matrix (paragraph 92).  Jackson provides that silicone provides for rapid delivery of drug and acrylic provides for slower delivery (paragraph 94).  Jackson teaches polyvinylpyrrolidone as an ingredient (paragraphs 95-96).  Jackson provides for patch formulations (paragraphs 35 and 68).  Jackson teaches “a first layer has a polymer matrix consisting substantially of at least one non-functional polymer component and said second layer has a polymer matrix consisting of at least one functional polymer component or a mixture of functional and non-functional polymer components” (claim 
Jackson does not teach amorphous drugs.  
Tang provides for a transdermal delivery device with a layer having drug in amorphous form (abstract).  Tang provides for a large number of drugs (paragraph 63).  Thus, amorphous drugs are suitable for transdermal drug delivery in teachings of the prior art. 
Therefore, one of ordinary skill in the art at the time of instant filing would have included a skin adhesion layer laminated to the drug-containing adhesive layer of Jackson as Jackson provides for this type of form and would have adjusted amounts of polymer like polyacrylic acid to include over 50% wt (a substantial amount) of the polymer to be an acrylic polymer as it has recognized ability as a cohesion agent and a stabilizer (see MPEP 2144.05).  One of ordinary skill in the art would have utilized amorphous drugs in the transdermal formulation of Jackson as Tang provides for transdermal formulations of amorphous drugs with stabilization of the drugs (see MPEP 2144.06 – each reference is to transdermal formulations of drugs with multiple layers).  
Response to Applicant’s Arguments over the Rejections under USC 103

	Therefore, these rejections under USC 103 are maintained for teaching this limitation.  
	Claim 15 provides for a particular structure regarding the separation of the layers at a distance on one sheet of a release liner.  In this structure, the drug containing layer and the adhesive layer on found on one sheet of release liner and are separated by some distance (that is, the two layers do not touch one another in this form while both having been formed on that same sheet of release liner).  The examiner did not find this limitation of new claim 15 in the prior art that would motivate the invention as claimed.  Additionally, applicant does provide that this type of product would be valuable for maintain the amorphous drug state until use of the transdermal preparation (see applicant’s arguments).  If applicant corrects the 112(b) issue with claim 15 and imports this limitation into instant claim 10, then applicant will have an allowable claim.   
	Applicant may provide for such an amended claim in a response after final.  

Conclusion
	No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK V STEVENS/Primary Examiner, Art Unit 1613